Citation Nr: 1537813	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-48 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chondrosarcoma, to include as secondary to service-connected residuals of benign bone tumor (fibroma) removal from the left tibia.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel










INTRODUCTION

The Veteran served on active duty with the United States Air Force from October 1969 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a May 2013 decision, the Board denied, in pertinent part, service connection for low grade chondrosarcoma.  The Veteran then appealed, pro se, the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Memorandum Decision, the Court vacated that part of the Board's decision and remanded the matter for compliance with the terms of the memorandum decision.  In March 2015, the Board remanded the matter for further development, to include a new VA examination.  The matter has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) and the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Court's August 2014 Memorandum Decision, the Board, in a March 2015 remand, directed that a VA examination and medical opinion be obtained.  A  VA examination was conducted in April 2015.  The examiner was asked to determine whether it is at least as likely as not that the Veteran experiences chondrosarcoma, to include any residual disability associated with this disorder (or, alternatively, any disease similar in nature to chondrosarcoma in symptomatology).  Should any such disability be present, the examiner was then asked if it is at least as likely as not that service-connected fibroma removal residuals caused or aggravated beyond the natural course of the disease process the chondrosarcoma (or similar disability).  The examiner was advised to take note of the more recent entry in Dorland's Medical Dictionary which related the possibility of chondrosarcoma originating from lesions in benign tissue (e.g. a fibroma).  

The April 2015 VA examiner diagnosed the Veteran with ossifying fibroma, rule out chondrosarcoma degeneration.  The examiner noted that there was insufficient medical facts available to make a diagnosis of chondrosarcoma.  The examiner also noted that while there was a malignant degeneration from a fibroma, a fibroma can degenerate along two lines, and an ossifying fibroma has formed bone and not cartilage.  Chondrosarcoma degeneration from ossifying fibroma was not usual and likely does not occur, but the only positive way to make a determination is through tissue biopsy.  The examiner also provided a second opinion where he states that there has been an "aggravation of the previously existing condition as the tumor can be, and in this case is aggressive as this clinically appears to be.  The degeneration to a cartilage tumor does not appear to exist.  This increase in aggression is cause for further investigation."  

After review of the April 2015 VA examiner's opinion, the Board finds a remand for a supplemental opinion is necessary in this case.  While the examiner diagnosed the Veteran with ossifying fibroma rule out chondrosarcoma; the examiner did not address the question posed in the March 2015 remand, whether it is at least as likely as not that the Veteran experiences chondrosarcoma, to include any residual disability associated with this disorder (or, alternatively, any disease similar in nature to chondrosarcoma in symptomatology).  Also, the examiner's second opinion did not specify what condition he was referring to, and it is unclear as to whether the second opinion was in response to the March 2015 remand directives, or was addressing another issue altogether.    

The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, on remand, a supplemental medical opinion addressing the questions posed in the March 2015 remand should be obtained.
      
Also, upon review of the Veteran's electronic VBMS claims file and Virtual VA, it does not appear that a copy of the September 2010 VA examination report is currently associated with the record.  On remand, a copy of the September 2010 VA examination report should be associated with VBMS and/or Virtual VA.   

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's VBMS claims file and/or Virtual VA file a copy of the September 2010 VA examination report.

2.  Return the case to the VA physician who provided the April 2015 VA examination for a supplemental opinion concerning the etiology of any current chondrosarcoma.  If the same examiner is not available, a different physician with the required expertise should be asked to review the claims folder and provide the requested opinion.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  If the examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner is asked to specifically address whether it is at least as likely as not (50 percent probability or greater) that the Veteran experiences chondrosarcoma, any residual disability associated with this disorder, or, alternatively, any disease similar in nature to chondrosarcoma in symptomatology.  

If yes, then the examiner is asked to address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's chondrosarcoma or similar disability was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected fibroma removal residuals. 

In rendering this opinion, the examiner should take note of and discuss the more recent entry in Dorland's Medical Dictionary which related the possibility of chondrosarcoma originating from lesions in benign tissue (e.g. a fibroma).  

In providing the opinion, the examiner should cite to the medical and competent lay evidence of record, and explain the rationale for all opinions given.  A full and complete explanation for any opinion expressed is required.  If the examiner is unable to provide the opinion requested, then he or she must state so and provide an explanation as to why an opinion cannot be given.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




